Exhibit 10.17

FIRST AMENDMENT TO MASTER TRANSACTION AGREEMENT

 

THIS FIRST AMENDMENT TO MASTER TRANSACTION AGREEMENT (“First Amendment”) is
entered into as of the 20th day of December, 2019,  by and among MMA CAPITAL
HOLDINGS, INC., a Delaware corporation, formerly known as MMA Capital
Management, LLC (“MMAC”), MMA FINANCIAL, INC., a Maryland corporation (“MMAF”),
MMA ENERGY HOLDINGS, LLC, a Maryland limited liability company, formerly known
as MMA Energy Capital, LLC (“MEH”), HUNT FS HOLDINGS II, LLC, a Delaware limited
liability company (“FS Holdings II”) and HUNT COMPANIES, INC., a Delaware
corporation (“Hunt” and together with MMAC, MMAF, MEH, and FS Holdings II, the
“Parties”).

 

RECITALS

 

WHEREAS, the Parties are all of the parties to that certain Master Transaction
Agreement dated as of January 8, 2018, providing for, amongst other things, the
sale of certain assets and business lines by MMAF to FS Holdings II (the “MTA”);

 

WHEREAS, the Parties and various of their Affiliates are engaged in a series of
related transactions and have agreed as part of those transactions (the “Related
Transactions”) to terminate and release the obligations of FS Holdings II under
Section 2.09 of the MTA including, to pay MMAF  any Contingent Purchase Price
Amount.

 

NOW, THEREFORE, in consideration of the foregoing, the Related Transactions, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

 

1. Definitions.  Capitalized terms not otherwise defined in this First Amendment
shall have the meanings given them in the MTA. 

2. Specific Amendments to MTA.  Each of the defined terms “Contingent Purchase
Price Amount,” “Contingent Purchase Price Hurdle,” “Contingent Purchase Price
Period,” “Estimated Interim Contingent Purchase Price Amount,” “Final Contingent
Purchase Price Amount,” “Gross Cash Flow” and “Interim Contingent Purchase Price
Period” and Section 2.09 of the MTA is hereby deleted in its entirety. 

3. Other Amendments to MTA.  For the avoidance of doubt, FS Holdings II shall
have no obligation to pay MMAF or any of its Affiliates any Contingent Purchase
Price Amount, including without limitation any Estimated Interim Contingent
Purchase Price Amount or any Final Contingent Purchase Price Amount. 

4. Effective Date.  The effective date of this First Amendment shall be the date
on which MMAC receives from FS Holdings II or an Affiliate a prepayment of
$13,400,000 on the Purchase Money Note as the same has been increased to an
outstanding principal amount of $67,000,000 by that certain Allonge to Purchase
Money Note dated as of October 4, 2018 and as amended by that certain First
Amendment to Purchase Money Note dated January 19, 2018 (all of the foregoing
collectively, the “Note”).  If MMAC does not receive such prepayment on the Note






prior to the close of business on the date hereof, this First Amendment shall be
null and void ab initio and of no force and effect. 

5. Continued Force and Effect.  The MTA remains in full force and effect in
accordance with its terms as modified by this First Amendment.  This First
Amendment shall not be deemed to extend any provision of the MTA which has by
its terms terminated nor to limit the survival of any term of the MTA which by
its terms still survives. 

6. Notices.  Any notices required or permitted by this First Amendment shall be
given in the manner provided in the MTA.

7. Miscellaneous.  This First Amendment shall be governed by the material laws
of the State of New York.  This First Amendment may be executed and delivered by
electronic means with the same force and effect as delivery of an original.

 

(Signatures appear on following page)

 

 



#683581v32

003951-0159




IN WITNESS WHEREOF, and intending to be legally bound, the undersigned have
executed this agreement as of the date and year first above written.

 

MMA CAPITAL HOLDINGS, INC.,  

a Delaware corporation

 

 

 

 

 

By:

/s/ Gary A. Mentesana

 

Name:

Gary A. Mentesana

 

As its:

President and COO

 

 

MMA FINANCIAL, INC.,  

a Maryland corporation

 

 

 

 

 

By:

/s/ Gary A. Mentesana

 

Name:

Gary A. Mentesana

 

As its:

E.V.P.

 

 

MMA ENERGY HOLDINGS, LLC,  

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Gary A. Mentesana

 

Name:

Gary A. Mentesana

 

As its:

E.V.P.

 





#683581v3[Signature Page to First Amendment to MTA]

003951-0159




HUNT FS HOLDINGS II, LLC,  

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kara E. Harchuck

 

Name:

Kara E. Harchuck

 

As its:

General Counsel/Secretary

 

 

HUNT COMPANIES, INC.,  

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Kara E. Harchuck

 

Name:

Kara E. Harchuck

 

As its:

EVP/General Counsel

 

#683581v3[Signature Page to First Amendment to MTA]

003951-0159

